CAMERON, Judge.
This is an appeal from a verdict and judgment of guilty to the crime of grand theft (auto)—13-663 A.R.S.—and a sentence—13-671 A.R.S.—of from two to three years upon such said judgment.
Information was filed 9 August 1966, and on 7 September 1966, a jury returned a verdict of “guilty as charged”. On 14 September 1966, the defendant was adjudged guilty and sentenced to the Arizona State Prison.
Counsel, who represented defendant at the trial, was appointed to represent the defendant on appeal, and, after searching the record, counsel stated that in his opinion all legal rights of the defendant were fully observed and that there were no legal grounds existing for a successful appeal in this matter.
*470Under these circumstances, we must search the entire record for fundamental error. 13-1715 A.R.S., State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964), State v. Padilla, 2 Ariz.App. 374, 409 P.2d 90 (1965). ■ '
We have searched the record, read the transcript of the trial below, and are unable to find any reversible error. The sentence of two to three years being within the allowable limits (one to ten years) we find no error in the sentencing.
Judgment affirmed.
STEVENS, C. J., and DONOFRIO, J., concur.